Cutting, J.,
in announcing the opinion of the Court, remarked :—
This suit is brought against Smith in personam; his property only was in the writ ordered to be attached, and his interest only in the logs was attached. The writ and officer’s return do not present a case in rem. The case, as reported, gives this Court no jurisdiction or authority to interfere with other parties, whose title to the logs can be questioned only when the logs are specifically attached and the proceedings are in rem, apparent from the writ and the officer’s return. It not so appearing, but the contrary, all subsequent orders in relation to the owners become nugatory. The plaintiff can therefore proceed against the debtor, but not against the property of third persons. Action to stand for trial against the debtor alone.